Title: To James Madison from Wilson Cary Nicholas, 11 November 1814
From: Nicholas, Wilson Cary
To: Madison, James


        
          Dear Sir
          Warren Nov. 11. 14
        
        When at war with the only nation that has the means of serious annoyance, to have the force of the nation impaired if not neutralized by faction, heaps upon the government difficulties that are almost insurmountable. With the maratime ascendency of G.B. it cannot be doubted she is able to make us feel most sorely her power. Grievous as she has and may continue to make the war, I feel more concerne’d at our difficulties from the discontented and factious of the eastern states, than I shou’d from the utmost exertions of the force of the enemy at any other time. The opposition to the government in that quarter, is now so advanced and has assumed such a form, as not only to justify but to require that preperations shou’d be made to meet the event be it what it may. It may not be intended to sever the union or to resist the laws and produce by force a change in our government, there is however much reason to apprehend that one or other of these objects is contemplated. There is no calculation to be made upon the patriotism, the interest or the loyalty of the men who direct the affairs of New England. They have already gone such lengths that it wou’d be difficult to get back. In receding they risque themselves, in moving on their country—such men will never hesitate between the sacrifice of their country and their own degredation—particularly at a moment they believed all their hopes were on the point of being gratified. I have no information of their views or intentions but from their public acts. You are much more in the way of being informed, tho’ I fear information from any other source is not to be relied upon. It is the characteristic of treason to be

secret. I love the union and have had a strong attachment to the eastern people. It was not until very recently that I cou’d be brought to distrust them to the extent I now do. I never shou’d have confided in them, if I had believed it possible for Pickering, Quincy, Oatis, Livermore and such men to have infused into the majority of the people of that country, the deadly and rancorous hatred they bear the southern people. I do not believe national antipathy, was ever stronger in an Englishman towards a Frenchman, than that which is felt by these men towards us. Their conduct was atrocious in the early stages of the war, they are now as dead to every feeling of interest, as they have long been to all regard to national character and honor. I have much less reliance upon the discretion of the sober & discreet men of their party than I had. It is almost as difficult to seperate a man from his party as from his wife & children. Before they are aware of it, they are carried such lengths, they find it impracticable to disengage themselves. There is no passion of the human heart stronger than party feelings & there are few ties more respected.
        I the more distrust these people because if under any circumstances they cou’d be induced to give their aid to their country, a more fit occasion can never occur, than the late exposure of the designs of the enemy nor a stronger appeal to their interest, their pride as Americans, their fidelity or their duty. All these they disregard & go on heedless of the consequences, to the attainment of t⟨he⟩ir object.
        In every view I can take of the subject, I think it most likely there will be an explosion in the east. Under these impressions I take the liberty to recommend to you, to take such measures as will prevent the rebels (if there is to be a rebellion) from gaining the start of the goverment. I believe from everything I have seen or heard, the physical force of N. E. is now nearly equally divided. The great weight of talents & wealth is admitted to be on the wrong side, this with the command of the State governments, will I fear soon silence all opposition, unless there shou’d be an immediate exertion of the force of the genl. Government. In a short time it is probable the insurgents wou’d have the address to make most of the people believe they had a common interest in their success. I fear the heavy pressure for men and money will aid their views. The precautionary measures that suggest themselves, are measures of conciliation if any there be, the removal or securing the military stores at Spring field and some mode of commanding the services of the militia with out the agency of the state governments. Perhaps a convention of the republicans of New England, woud awe their enemies more than any thing that cou’d be done, but that I suppose to be effectual, must at any rate appear to be their own act. If we are destined to have a civil war it is certainly a dictate of wisdom, to lessen the force of the insurgents as much as possible and to find them employment in their own States. There is no way in which this

can be so effectually done as by embodying all the well effected within those States.
        If this is not done we may count with certainty upon having to encounter the whole force of N.E. These measures however I presume, need only be taken, upon a supposition that it is determined to hold the N.E. States to the union, a thing scarcely worth attempting, unless they wou’d furnish most of the means of doing it. These people have so much overrated themselves & their importance, that I do not believe they will continue their connection with us unless we will submit to their dominion. Neither their present constitutional weight nor any other that is equitable, will satisfy them. They must approve of every law and measure of the government or they will not submit to it. In other words they must govern the other States or they will seperate. To such an union as this we cannot we must not submit. It is evident to me G.B. has shaped her overtures with a view to the temper of N.E. Her hostility to the western country is known and has been counted upon. If the Indian boundary shou’d be agreed to, I have little doubt it wou’d be accepted as an equivalent for their demands that affect N.E. particularly. They wou’d thus gratify N.E every way, by leaving her in possession of what she values and excluding her people from the western country which she desires. It is with this view or at least to have the advantage of this impression, that the demand in favour of the Indians is the only avowed sine qua non. You will I hope Sir, pardon me for the liberty I have taken in thus addressing you, nothing but the utmost anxiety for the welfare of my country cou’d have prompted me to it.
        You have probably heard that I am proposed as the Governor of this State. A belief that many of my fellow citizens cou’d render more service, the state of my health and other personal considerations, made me resist all the applications upon this subject, as long as I cou’d with decency or propriety. I at length yeilded a reluctant assent. If I am elected I trust you will believe every effort in my power will be made to serve my country & to cooperate zealously with the Genl. Government in prosecuting the war to an honorable termination. I am with great respect Sir your humble Servant
        
          W. C. Nicholas
        
      